Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

AFCP 2.0 Status
Applicant’s request for entry into the AFCP program 2.0 filed 10/29/2021 has been granted and the claim amendments filed 10/29/2021 have been considered under this pilot program.
Claim Status
Applicant’s request for entry of the amended claim set filed 10/29/2021 is acknowledged, but is denied. The proposed amendment to base claim 8, introducing the limitation that the cells "…are grown in the absence of serum …" changes the scope and the breadth of the claim. Furthermore, new claim 21 directed to an “in vivo” embodiment of the claimed method changes the scope and the breadth of the claims.
The proposed claim amendments raise new issues and require further consideration and/or search. 
Claims 8-10, 14-17 and 20 are pending. 


MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112(a)
Claims 8-10, 14-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Claim Rejections - 35 USC § 112(b)
Claims 8-10, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
Claims 8-10, 14, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Valin et al., (WO2010/015618, published 02/11/2010, see IDS filed 12/18/2020), in view of Meyle et al., (WO 2009/015628, see IDS filed 12/18/2020), Brellier et al., (Oncogene, 2008, 27:6601-6606, see IDS filed 12/18/2020), Jameson et al. (US2014/0162960, filed 4/05/2012, with priority to provisional 61/494,774, filed 6/08/2011, prior art of record) and Peehl et al., (In vitro, 1980, 16:516-525).


Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Valin et al., (WO2010/015618, published 02/11/2010, see IDS filed 12/18/2020), in view   


RESPONSE TO ARGUMENTS
Applicant's arguments filed on 10/29/2021 are acknowledged.
First, Applicant argues that the proposed amended claims require that the cells are grown in the absence of serum, which Applicant argues is not taught by the prior art. In fact, Applicant argues that the prior art of Peehl (1980) teaches that serum is required.
Second, Applicant argues that the specification does provide written description of the claimed cells grown in the absence of feeder cells. It appears from Applicant’s arguments that the claimed step of “overlaying fibroblasts” does not encompass feeder cells.
Applicant's arguments have been fully considered but since they are directed to the amended claim set that was not entered, they are considered moot.
However, in light of Applicant’s willingness to participate in the AFCP 2.0 program, the Examiner has been afforded up to two hours to search and considered the proposed claim amendments.

However, although Applicant has proposed incorporating the “overlaying fibroblasts” step as a means to distinguish these fibroblasts from feeder cells, the specification makes no such distinction as to these two types of cells. Although the Examiner acknowledges that the specification provides literal support for producing the cell line grown in the absence of feeder cells, the amended claim is much broader and could reasonably encompass no feeder cells at any point in the method. Thus, the 112(a) and 112(b) rejections would be maintained.
Furthermore, Applicant is put on notice that new claim 21 directed to an in vivo embodiment of the instant method appears to contradict the language/not further limit step (i) of claim 8, wherein the method is practiced with an organotypic skin culture, which indicates an in vitro embodiment.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633